         Case: 1:20-cv-06669 Document #: 1 Filed: 11/10/20 Page 1 of 6 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Jason Crites and Assurance Health Data, Inc.,

                Plaintiffs,                          Case No. 20-cv-6669

         v.

Davis Walp and Health Analytic Strategies,
LLC,                                                 Removed From:
                                                     Circuit Court of Cook County, Illinois
                Defendants.                          Case No. 2020-CH-06357

                       NOTICE OF REMOVAL FROM STATE COURT

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446, the

above-captioned action currently pending in the Circuit Court for Cook County, Illinois, is

hereby removed by Defendants Davis Walp (“Walp”) and Health Analytic Strategies, LLC

(“HAS,” and together with Walp, “Defendants”) to the United States District Court for the

Northern District of Illinois, by the filing of this Notice of Removal with the Clerk of the United

States District Court for the Northern District of Illinois. As grounds for removal, Defendants

state:

         1.     On October 19, 2020, Plaintiffs Jason Crites (“Crites”) and Assurance Health

Data, Inc. (“AHD,” and together with Cites, “Plaintiffs”) filed a complaint (“Complaint”) in the

Circuit Court of Cook County, Illinois, entitled Jason Crites & Assurance Health Data, Inc. v.

Davis Walp & Health Analytics Strategies, LLC, Case No. 2020-CH-06357 (the “State Court

Action”).

         2.     Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and pleadings

filed in the State Court Action are attached hereto as Exhibit 1.

         3.     Defendants agreed to waive formal service of process in the State Court Action.
      Case: 1:20-cv-06669 Document #: 1 Filed: 11/10/20 Page 2 of 6 PageID #:2




Plaintiffs filed the executed waivers with the Circuit Court Clerk on November 6, 2020. See

Exhibit 1. Pursuant to Illinois State law, when a “waiver of service is filed by the plaintiff with

the court, the action shall proceed as if a summons and complaint had been served at the time of

filing of the waiver, and no proof of service shall be required.” 735 ILCS 5/2-213.

       4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is

being filed within 30 days after Defendants’ receipt through service or otherwise of the

Complaint.

       5.      Pursant to 28 U.S.C. § 1446(b), this Notice of Removal is proper because both

Defendants consent to removal.

       6.      Venue is proper because this Court is in the district and division “embracing the

place where [the State Court] action is pending.” 28 U.S.C. § 1441(a).

       7.      Plaintiffs generally allege in their Complaint that Defendants have stolen and

misappropriated Plaintiffs’ confidential information and trade secrets and interfered with “and

ultimately usurp[ed] Plaintiffs’ contracts and business opportunities with their clients and

consultants.” See Exhibit 1, Complaint ¶ 1. Plaintiffs seek injunctive relief, compensatory

damages, punitive damages, exemplary damages, and an award of attorneys’ fees, alleging they

have suffered “harm to their Confidential Information, competitive market advantage and client

and consultant relationships and economic opportunities.” See generally Complaint.

       8.      Defendants are removing this case based upon diversity jurisdiction, as there is

complete diversity of citizenship, and the amount in controversy exceeds $75,000, exclusive of

interests and costs. 28 U.S.C. 1332(a).

       9.      A copy of the written notice to Plaintiffs’ counsel and to the Cook County Circuit

Clerk required by 28 U.S.C. § 1446(d) is attached as Exhibit 2, and will be filed in the State




                                                2
       Case: 1:20-cv-06669 Document #: 1 Filed: 11/10/20 Page 3 of 6 PageID #:3




Court Action and served on Plaintiffs upon the filing of this Notice of Removal.

              DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. § 1332(a)

        10.     This action is removable under 28 U.S.C. § 1332(a) because it is a civil action

where the matter in controversy exceeds $75,000, exclusive of interests and costs, and is between

citizens of different states.

        11.     Crites is an individual who resides in Chicago, Illinois. Complaint ¶ 3. On

information and belief, Crites is domiciled in and is thus a citizen of the state of Illinois.

        12.     AHD is a Delaware corporation with its principal place of business at 2470 North

Clark Street, Suite 1507, Chicago, Illinois 60614. Id. ¶ 4. Accordingly, AHD is a citizen of the

states of Delaware and Illinois. 28 U.S.C. § 1332(c)(1).

        13.     Walp is an individual domiciled in, and thus a citizen of, the state of

Massachusetts.

        14.     HAS is a Massachusetts limited liability company. The sole member of HAS is

Walp. Accordingly, HAS is a citizen of the state of Massachusetts. See, e.g., Cosgrove v.

Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998) (citizenship of limited liability company for

purposes of diversity jurisdiction is citizenship of its members).

        15.     Complete diversity exists because Plaintiffs are citizens of Illinois and Delaware,

and Defendants are citizens of Massachusetts. 28 U.S.C. §§ 1332(a), 1441(b).

        16.     Plaintiffs assert counts against both Defendants for (1) tortious interference with

contract, (2) tortious interference with prospective economic advantage, (3) breach of fiduciary

duty, (4) conversion, and (5) unjust enrichment (collectively, the “Joint Counts”). In addition to

injunctive relief, Plaintiffs seek compensatory damages, punitive damages, and an award of

attorneys’ fees. See Complaint pp. 15–21.




                                                   3
      Case: 1:20-cv-06669 Document #: 1 Filed: 11/10/20 Page 4 of 6 PageID #:4




       17.     In addition to the Joint Counts, Plaintiffs assert counts against HAS for (6) breach

of contract, (7) violation of the Delaware Trade Secrets Act, 6 Del. C. § 2001 et seq., and (8)

violation of the Delaware Deceptive Trade Practices Act, 6 Del. C. § 2531 et seq. In addition to

injunctive relief, Plaintiffs seek compensatory damages, punitive damages, exemplary damages

(up to twice the amount of actual damages and disgorged profits as permitted under the Delaware

Trade Secrets Act), and an award of attorneys’ fees.

       18.     In addition to the Joint Counts, Plaintiffs assert counts against WALP for (9)

violation of the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq., and (10) violation of the

Illinois Deceptive Trade Practices Act, 815 ILCS 510/1 et seq. In addition to injunctive relief,

Plaintiffs seek compensatory damages, punitive damages, exemplary damages (up to twice the

amount of actual damages and disgorged profits as permitted under the Illinois Trade Secrets

Act), and an award of attorneys’ fees.

       19.     Based on the nature of the claims and injunctive and monetary relief sought, the

amount in controversy as to both Walp and HAS exceeds $75,000, exclusive of interests and

costs. 28 U.S.C. § 1446(c)(2).1

       WHEREFORE, Defendants hereby remove the State Court Action from the Circuit Court

of Cook County, Illinois, to this Court, and request that the Court take jurisdiction of this civil

action to the exclusion of any further proceedings in the State Court.




1
         A “defendant’s notice of removal need include only a plausible allegation that the amount in
controversy exceeds the jurisdictional threshold. Evidence establishing the amount is required by [28
U.S.C.] § 1446(c)(2)(b) only when the plaintiff contests, or the court questions, the defendant’s
allegations.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).



                                                 4
     Case: 1:20-cv-06669 Document #: 1 Filed: 11/10/20 Page 5 of 6 PageID #:5




Dated: November 10, 2020                     /s/ Steven G. Trubac
                                             Kenneth J. Mallin
                                             Bryan Cave Leighton Paisner LLP
                                             211 North Broadway, Suite 3600
                                             St. Louis, Missouri 63102
                                             Tel: 314-259-2000
                                             Fax: 314-259-2020
                                             kjmallin@bclplaw.com

                                             Steven G. Trubac
                                             Bryan Cave Leighton Paisner LLP
                                             161 North Clark, Suite 3600
                                             Chicago, Illinois 60601
                                             Tel: 312-602-5000
                                             Fax: 312-602-5050
                                             steve.trubac@bclplaw.com

                                             Attorneys for Defendants, Davis Walp &
                                             Health Analytics Strategies, LLC




                                        5
      Case: 1:20-cv-06669 Document #: 1 Filed: 11/10/20 Page 6 of 6 PageID #:6




                                CERTIFICATE OF SERVICE

The undersigned certifies that on November 10, 2020, the foregoing was electronically filed with

the Clerk of the Court using the ECF system. The undersigned further certifies that copies of the

foregoing were served via e-mail and U.S. Mail, postage prepaid, to:

Brian W. Ledebuhr
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
Tel: 312-609-7500
Fax: 312-609-5005
bledebuhr@vedderprice.com
Attorney for Plaintiffs Jason Crites &
Assurance Health Data, Inc.

                                                       /s/ Steven G. Trubac
                                                       Steven G. Trubac




                                               6
